PER CURIAM.
We agree with the trial court that, rather than their possessing a non-exclusive easement that would survive partition, the ten owners of the Dolphin Estates residential lots each own an undivided l/49th interest in the property known as the Beach Area and the Access Canal (the “Property”). Similarly, rather than his holding an easement1 in the Property, Omar Garcia, as tenant in common with the Dolphin Estates homeowners, owns the remaining 39/49th undivided interest. While this odd arrangement might not have reflected the grantors’ intent, nevertheless it is the arrangement reflected by the respective deeds granting the parties their interests in the Property.
Affirmed.

. One cannot hold an easement in one’s own property. One Harbor Fin. Ltd. v. Hynes Props., LLC, 884 So.2d 1039, 1044 (Fla. 5th DCA 2004).